VANCE, Judge,
dissenting.
I do not believe Pep was entitled to a summary judgment. The parties tend to assume, although it was not proved, and the majority accept the assumption that the *477issuance by the bank of cashiers checks in amounts greater than the sums deposited by Pep created a situation in which Pep’s employee could abscond with money which belonged to Pep, and having created the situation the bank should be chargeable with it.
In the first place the assumption is not valid. Even if we indulge the assumption, not proved, that Pep’s employee stole the money, there is absolutely no proof as to when the theft took place. For all we know he could have taken the money a week or a month before the bank issued the duplicate checks. He could have covered his shortage created by his conversion on one day with his collections from the stations the next day and thus covered up his theft for some time. Surely the bank could not be held responsible by reason of its inadvertent issuance of duplicate cashiers checks for a theft by Pep’s employee which occurred before the duplicate checks were issued. It seems reasonable to me that there must be records which would show the exact amounts collected by Pep’s employee from the various stations, the dates of such collections and the dates of deposit. Such an accounting might establish when the shortage occurred.
In the second place I feel that the bank should prevail under the factual situation assumed by the majority. It is not disputed that Pep’s employee had authority to make deposits at the bank and to receive in exchange for the deposits cashiers checks made payable to Gulf Oil Corporation. The receipt of these cashiers cheeks by Pep’s employee was in law a receipt by Pep. Thus, under the facts assumed by the majority Pep actually received cashiers checks from the bank for a greater amount of money than it deposited and Pep forwarded these checks to Gulf. Even if we assume that Pep’s employee took advantage of this fortuitous situation by later collecting from, the various stations and pocketing an amount equal to the overpayment by the bank, this would be nothing more than a theft by Pep’s employee from his employer and the bank is not chargeable with the dishonesty of its customer’s employees.
Inadvertent overpayments made under a mistake as to the facts may be recovered by the payor. Phoenix Indemnity Company v. Steiden Stores, Ky., 267 S.W.2d 733 (1954).
Of course, it is possible that the extra checks were issued because of some complicity of a bank employee, but that is certainly not admitted here and could not be the basis for summary judgment.
I would reverse the summary judgment and remand for further proceedings on the merits.